Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabe (2017/0040864) in view of Uchitani et al. (9,634,533).
Regarding claim 1, Takabe shows an electric compressor (Fig. 1) comprising:
an electric motor including a cylindrical stator (3), and a rotor (2) arranged radially inside the stator, and
a compression mechanism (21, 22) that is driven by the electric motor, and compresses a refrigerant of a vehicle air conditioner (para 28),
wherein the stator comprises:
a stator core (Figs. 4 and 5) including a cylindrical yoke portion, and multiple tooth portions (3b) projecting radially inward from an inner peripheral surface of the yoke portion (3a), and arranged at predetermined intervals in a circumferential direction,
a bobbin-shaped insulator (4, 4a, 4b) removably fitted on each of the multiple tooth portions,
a coil (5) wound around the insulator.
Takabe does not show an insulating member for covering an outer surface of the coil in a wound state.
Uchitani et al. shows an insulating member for covering an outer surface of the coil in a wound state (234) for the purpose of reducing heat.
	Since Takabe and Uchitani et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add an insulating member for covering an outer surface of the coil in a wound state as taught by Uchitani et al. for the purpose discussed above.
	Regarding claim 3, Takabe also shows wherein the insulating member is a self-fusing tape or a coating layer, made of an electrical insulating resin (234C).
Regarding claims 5 and 11, Uchitani et al. also shows wherein the stator core has a divided structure in which the yoke portion and the multiple tooth portions are provided separately (41c, 42c, Fig. 14).
Regarding claims 6, 14 and 16, Uchitani et al. also shows wherein the cylindrical yoke portion is composed of multiple arc-shaped members arranged in the circumferential direction and connected to each other (Fig. 12).
Regarding claims 7 and 18-20, Uchitani et al. also shows wherein some or all of the multiple tooth portions (Fig. 14) are integrally connected at radial inner ends.
Claims 2, 8, 10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabe in view of Uchitani et al. and further in view of Ishizeki et al. (7,732,969).
Regarding claim 2, the machine of Takabe modified by Uchitani et al. includes all of the limitations of the claimed invention except for wherein the insulator comprises: a tubular body portion that is open at opposite ends, and is configured to fit on each of the multiple tooth portions with the coil wound around the body portion, a first flange portion extending outward from an opening edge of the body portion at a portion corresponding to a radial outer portion of the tooth portion; and a second flange portion extending outward from an opening edge of the body portion at a portion corresponding to a radial inner portion of the tooth portion, wherein the insulating member covers each peripheral edge of the first flange portion and the second flange portion, in addition to the outer surface of the coil in the wound state.
Ishizeki et al. shows wherein the insulator comprises: a tubular body portion that is open at opposite ends, and is configured to fit on each of the multiple tooth portions with the coil wound around the body portion, a first flange portion extending outward from an opening edge of the body portion at a portion corresponding to a radial outer portion of the tooth portion; and a second flange portion extending outward from an opening edge of the body portion at a portion corresponding to a radial inner portion of the tooth portion (60, Fig. 6) for the purpose of reducing cost.
Since Takabe, Uchitani et al. and Ishizeki et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.

Regarding claim 8, Uchitani et al. also shows wherein the insulating member is a self-fusing tape or a coating layer (72) , made of an electrical insulating resin.
Regarding claim 10, Uchitani et al. also shows wherein the stator core has a divided structure in which the yoke portion and the multiple tooth portions are provided separately (41c, 42c, Fig. 14).
Regarding claim 13, Uchitani et al. also shows wherein the cylindrical yoke portion is composed of multiple arc-shaped members arranged in the circumferential direction and connected to each other (Fig. 12).
Regarding claim 17, Uchitani et al. also shows wherein some or all of the multiple tooth portions are integrally connected at radial inner ends (Fig. 14).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabe in view of Uchitani et al. and Ishizeki et al. as applied to claim 8 above and further in view of Bradfield (8,552,600).
Regarding claim 9, the machine of Takabe modified by Uchitani et al. and Ishizeki et al.  includes all of the limitations of the claimed invention except for wherein the resin is polyphenylene sulfide, polytetrafluoroethylene, polyethylene terephthalate, or an epoxy resin.
Bradfield shows wherein the resin is an epoxy resin for the purpose of reducing cost.
Since Takabe, Uchitani et al., Ishizeki et al. and Bradfield are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Claims 4, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabe in view of Uchitani et al. and further in view of Bradfield (8,552,600).
Regarding claim 4, the machine of Takabe modified by Uchitani et al. includes all of the limitations of the claimed invention except for wherein the resin is polyphenylene sulfide, polytetrafluoroethylene, polyethylene terephthalate, or an epoxy resin.
Bradfield shows wherein the resin is an epoxy resin for the purpose of reducing cost.
Since Takabe, Uchitani et al., and Bradfield are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use epoxy resin as taught by Bradfield for the purpose discussed above.
Regarding claim 12, Uchitani et al. also shows wherein the stator core has a divided structure in which the yoke portion and the multiple tooth portions are provided separately (41c, 42c, Fig. 14).
Regarding claim 15, Uchitani et al. also shows wherein the cylindrical yoke portion is composed of multiple arc-shaped members arranged in the circumferential direction and connected to each other (Fig. 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/30/2021

/DANG D LE/Primary Examiner, Art Unit 2834